DETAILED ACTION

Claims 1-18 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

 Applicant’s arguments, see Appeal Brief, filed 02-15-2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of rejection below.

A.  Applicant's argument with respect to the claims, specifically regarding examiner errored in failing to interpret the language of the second step in light of the specification is not persuasive.  The rejection made falls within the broadest reasonable interpretation of “a performance model”.  The claim is extremely broad with regards what a performance model is or how it affects the current invention.  The claim language is also broad as it relates to what values are specific to that model.  Based on broadest reasonable interpretation any metric value that is received via a stream can be part of the model so long as it affects any aspect of performance.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Thus Tankersley in view of Mohiuddin still meet the scope of the limitations as currently claimed.

B.  Applicant's argument with respect to the claims, specifically regarding performing anomaly detection to detect changes in one or more of the streams of metric data based on the performance model is not persuasive.  performing anomaly detection to detect changes in one or more of the streams of metric data based on the performance model, (i.e., section 0383 teaches anomaly detection as stated in the section with respect to application data being sent thru a data stream and using adaptive thresholding or a metric.  It also teaches tuning to improve performance this clearly teaches based on broadest reasonable interpretation an anomaly detection of changes in a stream of data regarding performance; section 0611 teaches anomaly assessment for each metric) it appears that the applicant is trying to fit a specific embodiment instead of allowing the reference to teach based on all that it contains.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Thus Tankersley in view of Mohiuddin still meet the scope of the limitations as currently claimed.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (US 20190095478 A1) in view of Mohiuddin et al. (US 20170262275 A1).

With respect to claim 1, Tankersley teaches receiving multiple streams of metric data generated by metric sources in the distributed computing system, (i.e., section 0471 teaches receiving metric data from multiple sources).  Tankersley teaches performing anomaly detection to detect changes in one or more of the streams of metric data based on the performance model, (i.e., section 0383 teaches anomaly detection; section 0611 teaches anomaly assessment for each metric)  Tankersley teaches notifying an anomaly listener of anomalous behavior exhibited by a resource or object associated with a change detected in one or more of the streams of metric data, (i.e., section 0616 teaches transmitting anomaly information or reliability data; section 0231 teaches sending to indexers relevant events; see also section 0600; section 0073 teaches machine data is created by resources such as servers, sensors, routers, mobile devices, iot devices, etc. which teaches exhibited by a resource or object). Tankersley discloses the claimed subject matter as discussed above except updating a performance model based on most recently received metric values of the streams of metric data.  However, Mohiubbin teaches updating a performance model based on most recently received metric values of the streams of metric data, (i.e., section 0049 teaches updating performance models based on most recent data) in order to provide analytics systems to extract insights and actionable intelligence from the data (section 0002).  Therefore, based on Tankersley in view of Mohiubbin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mohiubbin to the system of Tankersley in order to provide analytics systems to extract insights and actionable intelligence from the data.

With respect to claim 2, Tankersley teaches for new metric values of the streams of metric data, computing a mean of the recently received metric values, (i.e., section 0239 teaches computing a mean). Tankersley teaches and computing a sample standard deviation of the recently received metric values, (i.e., section 0555 teaches standard deviations). Tankersley teaches and for each new metric value of the streams of metric data, computing a standard-score model based on the recently received metric value, the mean, and the sample standard deviation, (i.e., section 0555 teaches being standard deviations away from a value which is the definition of a standard score; see also 0598).

With respect to claim 3, Tankersley teaches computing a mean usage tuple from new metric values of the streams of metric data, each element of the mean-usage tuple corresponding to the mean usage of a resource of the distributed computing system; forming a usage tuple from the new metric values of the resources; computing a covariance matrix of the new metric values of the resources; and computing a distance model that represents a distance from the usage tuple to the mean- usage tuple based on the usage tuple, the mean-usage tuple, and the covariance matrix, (i.e., section 0489 teaches using and computing tuple; see also 0519; section 0612 teaches using covariance of the metrics).

With respect to claim 4, Tankersley teaches for each stream of the multiple streams of metric data, computing forecast metric values in a forecast interval; and computing a forecast confidence intervals model for each of the forecast metric values, (i.e., section 0378 teaches forecasting; see also 0385; 0576; 0598).

With respect to claim 5, Tankersley teaches for each stream of the streams of metric data. determining if the stream of the metric data is a seasonal stream of metric data; if the stream of metric data is a seasonal stream of metric data, computing a principal frequency of the stream of metric data based on new metric values in a current time window; and computing an absolute difference between the principal frequency in the current time window and a principal frequency in a previous time window, (i.e., section 0351 teaches periodic spikes or seasonal stream over a window or time period).

With respect to claim 6, Tankersley teaches determining a threshold based on the performance model; and when the performance model violates the threshold, identifying the resource or object as exhibiting anomalous behavior, (i.e., section 0365 teaches creating thresholds).

With respect to claim 7, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447